 

Case 2:20-mj-01054-JFM Document1 Filed 02/03/20 pagdh tat * \2a\20
| Case 4:19-cr-00175-JAJ-CFB Document 28-(Court only) Filed 01/30/20 Page 1 of 2

‘

AO 442 (Rev. L1/L1) Arrest Warrant

/ UNITED STATES DISTRICT COURT
for’ the .

USeuthem-Districtellowar 7

 

‘United States of America | psi 2eTa? Z0 -\O5 4 M J
V. ) -
) Case No, 4:19-cr-00175-JAJ-CFB-1
Walter Ray Frerichs ):
)
.
| ).
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before ajUnited States magistrate judge without unnecessary delay

(name of person to be arrested) Walter Ray Frerichs )
who is accused of an offense or violation based on the following document filed with the court:

Oo Indictment 01 Superseding Indictment oO Information © Superseding Information © Complaint

a Probation Violation Petition [1 Supervised Release Violation Petition O Violation Notice -Orderrof the-Court,

 

 

This offense is briefly described as follows:

(Pretmarsiigenision Violation.

Date: 04/30/2020, -

DEPUTY CLERK

 

 

City and state: Des Moines, lowa Helen C. Adams, Chief U.S, Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer’s signature

 

Printed name and title

 

 
Case 2:20-mj-01054-JFM Document1 Filed 02/03/20 Page 2 of 4
* Case 4:19-cr-00175-JAJ-CFB Document 27 (Court only) Filed 01/30/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE

SOUTHERN DISTRICT OF IOWA
Sealed Petition for Warrant for Defendant Under Pretrial Supervision

Name of Defendant: Walter Ray Frerichs Case Number: 4:19-cr-00175-001
Name of Judicial Officer: Celeste F. Bremer, U.S. Magistrate Judge

Charge: ; 18 U.S.C. § 876(b) — Mailing Threatening Communications
Placedon Bond: December 6, 2019

‘Type of Bond: Personal Recognizance’

Trial Date: June 6, 2020 —
Assistant U. S.
Attorney: Virginia M. Bruner Defense Attorney: Andrew Graeve

 

PETITIONING THE COURT
To issue a warrant . .
_CASE SUMMARY

On December 6, 2019,-the defendant initially appeared before the Honorable Celeste F. Bremer. On the same
date, the defendant was released on pretrial supervision. From December 6, 2019, until December 23, 2019,
the defendant was temporarily residing in Kearney, Nebraska, to receive medical attention from his doctor. On
December 27, 2019, the defendant reported to the District pf Arizona for courtesy supervision, where he has
remained since. Trial is scheduled for June 6, 2020, befor the Honorable John A. Jarvey.

The Probation Office believes the defendant has violated the follow ing conditions of Pretrial supervision:

Violation Nature of Noncompliance
1. Failure to report change in address ° a) On Decernber 30, 2019, the defendant reported to

Pretrial Services that he was residing at the Fortuna Pond
Camping & Fishing Site in Yuma, Arizona, until January
15, 2020, The campground only allows residents to stay
on the premises for 14 days at a time in a 28-day period,
with no exceptions. Pretrial Services has not been able to
verify the: defendant’s residence.
 

_ *Case 2:20-mj-01054-JFM Document1 Filed 02/03/20 Page 3 of 4
. » Case 4:19-cr-00175-JAJ-CFB Document 27 (Court only) Filed 01/30/20 Page 2 of 3

U.S v. Walter Ray Frerichs (4:19-cr-00175-001)

2. Failure to permit a Probation Officer
to visit the defendant at any time
at home or other approved residence

U. S. Probation Officer Recommendation:

Petition for Warrant - January 29, 2020

a) On January 8, 2020 (twice), and January 27, 2020,
Pretrial Services Officers attempted to conduct an
unannounced home assessment. Both times, officers
were unable to locate the defendant and he did not answer
their phone calls. Since the start of the defendant’s
supervision in Arizona, Pretrial Services has not been
able to verify the defendant’s residence.

The term of Pretrial supervision should be:

Revoked .

] declare under penalty of perjury that the foregoing is true and correct.

Executed on January 29, 2020

A o_

 

Oliver Vale
U.S. Probation Officer
Date: January 29, 2020

 

Page 2 of 3
 

Case 2:20-mj-01054-JFM Document1 Filed 02/03/20 Page 4 of 4
» Case 4:19-cr-00175-JAJ-CFB Document 27 (Court only) Filed 01/30/20 Page 3 of 3

U.S v, Walter Ray Frerichs (4:19-cr-00175-001) Petition for Warrant - January 29,2020

The United States Attorney’s-Office:
we Does not object to'the proposed action.
Ol Objects but- does not request a formal-hearing be set.

(Objects and will petition the Court requesting that a formal hearing be set.

AUSA: \iceina, YRunet | Signature: Mi Jlr~

 

‘THE COURT ORDERS:
No action. . —
; & The issuance ofa warrant.

{[] Theissuance-of asummons ,so that a hearing can be held on
at

 

[1 Other: ee

    

Helen:C. Adams
Chief U.S. Magistrate Judge.

3/30/2020
Date

Page 30f3
